     Case 2:14-cv-02234-KJM-DMC Document 447 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                           No. 2:14-CV-2234-KJM-DMC
12                       Plaintiffs,
13           v.                                          ORDER
14    WALMART INC., et al.,
15                       Defendants.
16

17    AND RELATED ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.
20   Pursuant to Eastern District of California Local Rule 230(g), the hearing scheduled for May 13,
21   2020, at 10:00 a.m. before the undersigned in Redding, California, on plaintiffs’ motion to strike
22   changes to the deposition transcript of Carmen Bauza is hereby taken off calendar and the matter
23   is submitted on the record without oral argument.
24                  IT IS SO ORDERED.
25

26   Dated: May 11, 2020
                                                             ____________________________________
27
                                                             DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
